DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s amendment filed on April 12, 2021 and wherein the Applicant has amended claims 1-10, 12-13, 15-16.
In virtue of this communication, claims 1-16 are currently pending in this Office Action.

Response to Remarks
With respect to the objection of claims 1-16 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 3 of page 9 in Remarks filed on April 12, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of claims 1-16 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-16 under 35 USC §112(a), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 2 of page 10 in Remarks filed on April 12, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-16 under 35 USC § 112(a), as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-16 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 4 of page 10 in Remarks filed on April 12, 2021, have been fully considered and the argument is persuasive. 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The general concept of cancelling an acoustic noise signal from an acoustic noisy signal by subtracting the acoustic noise signal from the acoustic noisy signal using at least two microphones or using one microphone under the detection of the speech (voice) at the different time, perform spectral subtraction SS, active noise suppression, beam forming, power control, masking, etc. was well-known in the art before the effective filing date of the clamed invention, as evidenced by 
Asada et al (US 20090323976 A1), which discloses a noise reduction method and an apparatus by using one microphone to capture a noisy speech signal, applying a noise cancellation filter to the captured noisy speech signal, and meanwhile, the noisy speech signal is filtered through a band-pass filter to remove unnecessary speech voice bands, and further applying an noise reduction circuit to the band-pass filtered audio signal to generate an emphasized audio signal, and wherein the emphasized audio signals is further added into the noise-cancellation filtered audio signals through a switch to generate a desired audio signal to be heard (fig. 1), 
Yoshizuka et al (US 20120250885 A1), which discloses an operation noise reduction scheme for a camera, wherein a base noise signal is obtained by a microphone during no camera operation period, and a noisy signal is obtained by using the same microphone during 
Janse et al (US 20110144779 A1), which teaches a selectively noise reduction based on whether an ear cup or a pair of ear cups worn by a user and wherein a switch is assembly at inputs and outputs of a beam forming circuit and partially or fully bypassing the beam forming circuit is performed based on the condition of whether one ear cup or the pair of ear cups removed from the wearing so that the battery power can be saved (fig. 6-7),
Amada et al (US 20050152563 A1), which teaches a switchable noise cancellation unit by applying a general noise cancellation scheme for noisy speech signal and applying an excess noise cancellation scheme for noise only signal so that the noise can be effectively reduced without down grading the speech signal, by a noise/voice detection circuit that is arranged to control a switch between the general noise cancellation scheme and the excess noise cancellation scheme (fig. 1),
Murgia et al (US 8849231 B1), which teaches a switchable noise cancellation scheme by  applying a APC engine detection to determine whether the noise level in the captured noisy speech signal is strong enough to be suppressed and a bypassing circuit is enabled if the noise level of the noisy speech signal is not sufficient to be suppressed, and otherwise, a noise suppression system is applied to the noisy speech signal to perform noise reduction (fig. 3),
Klein (US 8189766 B1), which teaches a system and a method for noise reduction by applying different noise masking schemes and wherein a noise estimation and an echo dominance estimation are separately performed, and a echo-free and noise suppression mask 
The Examiner has not found prior art that teaches or suggests the modification of the above references in the fields as such 
“… a switch that is provided between the input device and the signal processing circuit, the switch being configured to change over to either one of a connected state in which the input device and the signal processing circuit are electrically connected to each other and a disconnected state in which the input device and the signal processing circuit are electrically disconnected from each other; and a noise processing circuit configured to subtract a first processed signal output from the signal processing circuit when the switch is in the disconnected state, from a second processed signal output from the signal processing circuit when the switch is in the connected state, to generate a subtraction result, and …” as recited in claim 1 and combined with other claimed features as a whole in claim 1. 
For at least the reasons listed above, the other independent claims 15-16 and the dependent claims 2-14 are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Allowable Subject Matter
Claims 1-16 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654